DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-10, 13-19, 21, 23  are rejected under 35 U.S.C. 103 as being unpatentable over Psai (US 2004/0091738).

Regarding Claims 1-2, 4-10, 21, Psai teaches an iridium complex Compound 4 (page 2):

    PNG
    media_image1.png
    260
    382
    media_image1.png
    Greyscale

Compound 4 reads on applicants’ Formula 1 with the exception of Ar1. Psai also teaches that Compound 4 is derived from generic Formula 2 (page 5):

    PNG
    media_image2.png
    210
    332
    media_image2.png
    Greyscale

Compound 4 shows generic Formula 2 wherein R1 = F’ R2 = H, R3 = H. 
Z = 0-4 (paragraph 41). The office notes:


    PNG
    media_image3.png
    61
    438
    media_image3.png
    Greyscale

which shows that any of R1-R4 can be joined to form an aryl ring. The various substituents options are independently viewed as functionally equivalent whereby upon selection gives rise obvious variants of generic Formula 2.
	One such variant reading on applicants’ Formula 1 and I-3 shows generic Formula 2 with n = 2 and m = 1; A, B and C = phenyl; D = phenyl, Z=2, two R4(s) are combined to form a ring fused to D forming a naphthyl group. This variant can be easily viewed as a modification of Compound 4 wherein the benzoimidazole is further fused via two R4 groups to form a phenyl group.
	 It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have made a variety of derivatives of generic Formula 2 by selecting various functional equivalent substituents which would have included the above variant which reads on the instant limitations, absent unexpected results (per claims 1-2).
	Ar1 = naphthyl 
    PNG
    media_image4.png
    90
    70
    media_image4.png
    Greyscale
 , 
    PNG
    media_image5.png
    99
    140
    media_image5.png
    Greyscale
 (per claims 4-5)

	The office notes that the modification of Compound 4 based on generic Formula 2 is identical to applicants’ 
    PNG
    media_image6.png
    146
    128
    media_image6.png
    Greyscale
merely by replaced R1 as F with R1 as H. 

The office takes the position that said variant with R1 as H is also an obvious variant of generic Formula 2 which reads on applicants’ Formula 1, I-3 and Compound 175. As such said variant would inherently meet the T1≥2.0eV (per claim 7).
	Ar2 = pyridine, 
    PNG
    media_image7.png
    50
    53
    media_image7.png
    Greyscale
(per claim 6)
	M = Ir (per claim 8)
	L = phenyl-pyridine, 
    PNG
    media_image8.png
    154
    94
    media_image8.png
    Greyscale
 , 
    PNG
    media_image9.png
    182
    111
    media_image9.png
    Greyscale
 (per claims 9-10)
	Ar2 contains 5 carbon atoms (per claim 21).

Regarding Claims 13-18, 23, Psai teaches CBP (host) and compound 1 (dopant) (analogous to generic Formula 2) were co-evaporated from different sources to form a light emitting layer (paragraph 91) which is viewed as a formulation (per claims 13-14, 18). The light emitting layer can be made by a spin coating (solvent method)  (paragraph 34) (per claim 17).

Psai teaches iridium complexes which are triplet emitters (per claim 15).
The iridium complex is 6% weight in the light emitting layer (paragraph 94) (per claims 16 and 23).

Regarding Claims 19-20, Psai teaches an OLED (paragraph 31). The light emitting layer containing the claimed metal complex was detailed above (per claims 19-20).
Allowable Subject Matter I
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to show:
Substructure Lb (per claim 22).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786